812 F.2d 1401Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Howard R. GRISWOLD, Plaintiff-Appellant.v.STATE OF MARYLAND;  Baltimore County;  Sheriff's Department;Baltimore County Police Department;  N. McGowan, Agent, #1995, Individual;  J. Westermeyer, Agent, # 2052,Individual;  Robert R. Ash, Agent, # 770, Individual;Robert Baldauf, Agent, # 2177, Individual;  Saundra A.O'Connor, County/State Agent, Individual;  William R.Buchanan, Sr., State Agent, Individual;  Howard B. Merker,County/State Agent, Individual, Defendants-Appellees.

No. 86-3621.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 30, 1986.Decided Feb. 24, 1987.
Before RUSSELL, PHILLIPS and WILKINS, Circuit Judges.
Howard R. Griswold, appellant pro se.
Stephen Howard Sachs, Attorney General, Richard M. Kastendieck, Rex Charles Schultz, Office of the Attorney General of Maryland;  Malcolm F. Spicer, Jr., Archibald R. Montgomery, Thomas King Farley;  County Attorney's Office, for appellees.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order dismissing Griswold's suit without leave to amend the complaint is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Griswold v. State of Maryland, C/A No. 84-3803-H (D.Md., Aug. 27, 1986).


2
AFFIRMED.